 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                 Case No. CR17-105RSL

10                            Plaintiff,                        ORDER DENYING
11                       v.                                     DEFENDANT’S MOTION
                                                                TO PROCEED IN FORMA
12    DANIEL NIX,                                               PAUPERIS ON APPEAL
13                            Defendant.
14
15         This matter comes before the Court on defendant’s application to proceed in forma
16 pauperis (IFP) on appeal. Dkt. # 268. On March 27, 2021, defendant filed a notice of appeal
17 from the Court’s Order denying defendant’s motion for reconsideration of his motion for
18 compassionate release/reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). Dkt. # 266.
19 Generally, a party to a district court action who seeks to appeal IFP must file a motion in the
20 district court. Fed. R. App. P. 24(a)(1) (providing that absent prior approval, a motion in district
21 court is required).
22         The party seeking to appeal IFP must submit an affidavit that:
23
                  (A) shows in the detail prescribed by Form 4 of the Appendix of Forms the
24                party’s inability to pay or to give security for fees and costs;
                  (B) claims an entitlement to redress; and
25
                  (C) states the issues that the party intends to present on appeal.
26
27 Id. Defendant failed to submit an affidavit to the Court satisfying these requirements. Rather,
28 defendant submitted an incomplete form from the Eastern District of Washington such that he
     ORDER DENYING DEFENDANT’S MOTION
     TO PROCEED IN FORMA PAUPERIS - 1
 1 did not provide detail consistent with the Ninth Circuit’s Form 4 regarding defendants “inability
 2 to pay or give security for fees and costs,” nor did defendant state the issues he intends to
 3 present on appeal. See Dkt. # 268 (reflecting that defendant did not answer questions 3–8
 4 regarding his financial circumstances); Dkts. # 268-1, # 268-2 (not specifically stating the issues
 5 defendant intends to present on appeal from the Court’s denial of his motion for
 6 reconsideration). The Ninth Circuit’s Form 4 can be found on the Ninth Circuit’s website at:
 7 https://www.ca9.uscourts.gov/forms/. In lieu of Form 4, defendant may use this District’s IFP
 8 Application, which can be found on the District’s website at: https://www.wawd.uscourts.gov/
 9 court-forms. 1 Defendant also has the option of using neither form so long as he submits an
10 affidavit otherwise consistent with the requirements of Federal Rule of Appellate Procedure
11 24(a)(1).
12          For all the foregoing reasons, defendant’s application to proceed IFP on appeal (Dkt.
13 # 268) is DENIED.
14          IT IS SO ORDERED.
15
16          DATED this 3rd day of May, 2021.
17
18
19                                                        A
                                                          Robert S. Lasnik
20                                                        United States District Judge
21
22
23
24
25
26          1
            The District’s IFP Application is not tailored for appeals, and defendant is still required to state
   the issues he intends to present on appeal. Fed. R. App. P. 24(a)(1)(C). This information could be
27
   included in the section of the District’s form inquiring about the nature of defendant’s action or on a
28 separate page.
     ORDER DENYING DEFENDANT’S MOTION
     TO PROCEED IN FORMA PAUPERIS - 2
